Title: To James Madison from Frederick Jacob Wichelhausen, 25 January 1802 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


25 January 1802, Bremen. Reports that nothing material has occurred since his 13 July dispatch. Encloses list of vessels in port during the last six months. On 20 Nov., received through Pitcairn at Hamburg JM’s 1 Aug. circular letter and is pleased to have directions regarding registers and sea letters. Has notified the duke of Oldenburg, who oversees quarantine regulations on the Weser, of new arrangements for health certificates and has received a satisfactory response. The duke assured him that it was not “his Intention to cause any impediments to trade and navigation” but pointed out that health of country could not be endangered “in order to be subservient to the convenience of commerce.” Lack of law obliging shipmasters to declare cargoes may in future cause problems in compiling semiannual port returns. In assisting seamen, has tried to distinguish between those who are responsible for their condition and those who have been subjected by captains to “inhuman treatments.” Urges legislation requiring captains to report to consuls with their ship’s papers upon arrival, which will help to prevent use of counterfeit American papers by foreigners. Believes consuls should have the right to inspect cargoes, for which they will also need to see ship’s papers.
 

   RC (DNA: RG 59, CD, Bremen, vol. 1). 4 pp. Enclosure not found.


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:410.


   A full transcription of this document has been added to the digital edition.
